DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants voluntarily canceled non-elected Group II claim 12 thereby rendering moot the Restriction Requirement of 04/25/2019.
The Election of Species Requirement of 04/25/2019 is withdrawn since the pending claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/091,551
Claims 1-6, 8-10, 23-24, and 29-33 have been examined on the merits.  Claims 1-6, 8-10, 23-24, 30-31, and 33 are previously presented.  Claims 29 and 32 are currently amended.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ After Final claim amendments and Reply of March 18, 2021.
The Examiner has reviewed the claim amendments and Reply of 03/18/2021.
The indefiniteness rejection (see paragraphs 21-23 in previous Office Action) and the rejection under 35 U.S.C. 112(d) (see paragraphs 24-26 in previous Office Action) against claims 29 and 31 are each withdrawn since Applicants deleted the embodiment that would have permitted CLOSURE to be present.
Conclusion
Claims 1-6, 8-10, 23-24, and 29-33 are allowable as written for the rationale stated within paragraphs 28-31 of the Final Office Action of 01/06/2021.  This “Reasons For Allowance” is still valid against base claims 1 and 23, upon which all other claims depend.
The Examiner reviewed the results from a Registry and HCaplus structure search within STN (see “SEARCH 6” through “SEARCH 8” in enclosed search notes) but did not find relevant prior art.  Furthermore, a review by inventor and assignee/owner name search of said “SEARCH 8” search results did not retrieve double patent or prior art references.
Furthermore, a review by inventor and assignee/owner name search within PALM and PE2E SEARCH Databases (see “SEARCH 1” through “SEARCH 4” in enclosed search notes) did not retrieve any double patent or prior art references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625